DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant did not request domestic benefit nor claim foreign priority and thus the effective filing date of the instant application is the actual filing day, 16 October 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1-11 and 13-20, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims generally recite the abstract idea of a mental process, involving making determinations using various pieces of data and then “cause/causing to send” (interpreted as equivalent to “enabling sending” because it’s not definitively claimed as actually “sending”) one or more signals/instructions (i.e. result data), which can be done in the human mind.  Dependent Claims 10 and 13-15 further require “cause/causing presentation” (interpreted as equivalent to “enabling presentation” because it’s not definitively claimed as actually “presenting”).  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (e.g. “storage” and “processing determinations using various pieces of data in the context of these claims encompasses a user making mental determinations (i.e. thinking), potentially after just visually and/or mentally receiving data and/or recalling data from their own memory useful in making those mental determinations.  Similarly, because these claim limitations do not require the determinations and/or the signals/instructions (i.e. result data) to have any particular level of accuracy or precision, nothing in the claim elements preclude these processes from practically being performed in the mind as well (i.e. the user’s determinations and/or the signals/instructions may be completely wrong, inaccurate, and/or inappropriate).  Further, even if the definitively claimed “storage” component were claimed to save any data (such as the various pieces of data used for making the determinations and/or the result data in the form of signals/instructions), this would merely encompass a user committing all or a portion of the various data to their memory/mind/brain (even if that saved data is essentially a “control command”/”instruction” that have the intended use of, if executed, to leading to a practical application at a later point in time, such as eventually adjusting one or more control settings for the vehicle device, the vehicle, and/or one or more UAVs associated with the vehicle).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP 
The abstract idea of a mental process done based on result data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the not-definitively-claimed data receiving limitations (i.e. there are no definitively-claimed structural elements even capable of receiving external data, such as a data receiver, and thus these particular limitations only state that certain determinations utilize certain associated data, wherein the certain associated data is either received from one or more external elements such as first and second servers per dependent Claim 6 or from a sensor per dependent Claim 13, or the certain associated data is received at certain points in time such as the first and second inputs from dependent Claim 10), these limitations only further define the data in terms of where it comes from or when it arrives (which inherently must occur prior to their associated determination limitations, thus generally rendering these particular limitations to being insignificant pre-solution activity).  It should be further noted that even if these claims definitively claimed these generic data-gathering elements such as data servers and/or sensors prior to their associated determination limitations, that would make these claims very similar to concepts that have also been identified as abstract by the courts, such as first obtaining intangible data and then comparing intangible data in order to make determinations, such as in Cybersource.
At best, these limitations can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the various pieces of data necessary for the subsequent determination steps.  Even if all or a portion of the data utilized for the determination steps originally comes from one or more computers different than the one or more computers completing the determination steps, then these limitations still involve no more than a plurality of generic computers in communication with each other.  Mere data communication steps that can be performed between any number of generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, 
Claims 1-11 and 13-20 in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other non-generic computer structures mentioned in these claims are: (a) an unmanned aerial vehicle (UAV) (per Claims 1, 16, and 20) / a first UAV (per Claim 15) / a second UAV (per Claim 15), which as external structures from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a first/second means for receiving data from as pre-solution activity and/or the intended target for transmitting data to as post-solution activity), (b) a vehicle (per Claims 1, 16, and 20), which as an external structure from the claimed “a vehicle device” also merely describes insignificant extra-solution activity (i.e. a third means for receiving data from as pre-solution activity and/or the intended target for transmitting data to as post-solution activity), (c) a first server (per Claim 6) / a second server (per Claim 6), which as external structures from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a fourth/fifth means for receiving data from as pre-solution activity), (d) a sensor (per Claim 13), which as an external structure from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a sixth means for receiving data from as pre-solution activity), (e) a garage (per Claims 7 and 14), which as an external structure from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. a seventh means for receiving data from as pre-solution activity), and (f) one or more visible GPS satellites (per Claim 14), which as an external structure from the claimed “a vehicle device” merely describe insignificant extra-solution activity (i.e. an eighth means for receiving data from as pre-solution activity).  All other claim limitations within these particular claims describe functionalities that are determined using the various pieces of data mentioned in these claims is actually utilized to serve any practical purpose.  Thus, within these claims, there are no elements that integrate the judicial exception into a practical application.
Additionally, the functionalities described are not inventive; Office takes Official Notice that it is old and well known for computers (or human minds) to make determinations about various pieces of data collected/retrieved/received/stored, and then generating/configuring result data (potentially in the form of output) based on those determinations.  These are functionalities are all standard functionalities that computers and minds are known to be capable of.
Finally, these particular claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer/-s related to a vehicle that is associated with at least one UAV.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as retrieving/receiving data prior to determinations being made based on that data, or post-solution activity such as enabling the sending and/or enabling the presentation of some sort of output based on those determinations being made).  Based on this, when viewed as a whole, there are no claim elements in these particular claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
It should be noted that Claim 12 is not included in this rejection because it does integrate the judicial exception into a practical application by definitively claiming that the processing circuitry be “further configured to operate the vehicle at or below a speed threshold”, rather than just making “determinations” and/or for just “causing to send”/“causing presentation”, which at best, merely describes intended uses and/or insignificant post-solution activities.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 16, and 20 (and thus Claims 2-15 and 17-19 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims include the limitation “cause/causing to send the control command based at least in part on the determination that the vehicle instruction is satisfied” (per Claims 1 and 16) / “causing, by the processing circuitry, to send the control command based at least in part on the determination that the vehicle instruction is satisfied” (per Claim 20); however, unlike the earlier “cause/causing to send” limitation earlier in these claims that specifies “to the UAV”, in this limitation it is completely unknown as to the intended target of this control command.  For purposes of compact prosecution, Examiner is interpreting this limitation as though the intended target of the control command (if actually sent, as “cause/causing to send” is being interpreted to not be “sending” but instead “enable sending”, particularly because the only two definitively claimed structures of “a vehicle device” are “storage” and “processing circuitry” and are not known to be able to send anything without being in operable communication with a transmitter/transceiver) is the UAV.  Appropriate corrections are required.  It should be further noted that “cause/causing presentation” as per dependent Claims 10 and 13-14, like “cause/causing to send” discussed above, is being interpreted to not be “presenting” but instead “enable presenting”, particularly because the only two definitively claimed structures of “a vehicle device” are “storage” and “processing circuitry” and are not known to be able to present anything without being in operable communication with a transmitter/transceiver.
Claims 2, 4, 6-9, 12-14, 17, and 19 (and thus Claims 3 and 18 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims appear to be missing a critical element necessary for the claimed limitation/-s to actually be completed.  In Claims 2, 4, 8, 17, and 19, in order for the processing circuitry/non-transitory computer-readable medium to be further configured to: determine that the vehicle is operating at or below the vehicle speed (per Claims 2 and 17), to determine that the speed of the vehicle is zero (stopped) (per Claims 4 and 19), and/or to determine that a speed of the vehicle is below a threshold (per Claim 8), it appears necessary 
nd-to-last limitation and the last limitation of the claim.  However, this creates indefiniteness as to whether, of the four limitations listed, the first two are required and one of the third or fourth limitations, or whether only one is required out of all four limitations.  For purposes of compact prosecution, Examiner is interpreting this “or” to be indicating that only one of the four limitations needs to be met.  Secondly, Claim 7 further includes the limitation “wherein the stored power is saved in the storage”; however, it appears from the drawings that “storage” such as a memory is a separate entity from “power supply” such as a battery, so it is not clear as to whether “the storage” mentioned here is mislabeled (and instead should be referring to “a power supply”), or if this limitation is instead referring to saving (an unclaimed) determined state of charge value of “a power supply” (as determined by an unknown state of charge sensor) into the “storage”.  Appropriate corrections are required.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim is indefinite for two reasons: (a) “an environment exterior to the vehicle” is an open-ended range that does not properly define the meets and bounds of the protections sought after by patenting, and (b) “safe for deployment of the UAV” is subjective and indefinite as what is “safe” to one may not be to another.  For purposes of compact prosecution, Examiner is interpreting “an environment exterior to the vehicle” to be limited by the operable detection range of any sensors on board the vehicle, and is not giving patentable weight to “safe for deployment of the UAV” as it has too many possible interpretations.  Appropriate corrections are required.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim is indefinite because it includes the phrase “an indication of one or more visible GPS satellites”, although it is completely unclear as to what makes a GPS satellite visible or not.  In other words, what is the one or more GPS satellite visible or not visible to?  For purposes of compact prosecution, Examiner is interpreting “an indication of one or more visible GPS satellites” as though it is referring to the UAV 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lockwood et al. (US 2017/0139420), herein “Lockwood”.
Regarding Claims 1, 16, and 20 (each independent), Lockwood discloses: A vehicle device (“a drone operational tool running, at least in part, on a vehicle”, Paragraph 6, “Referring to FIG. 8, an illustrative embodiment of a computing system 800 that may be used as an apparatus within a vehicle system for implementing any one or more of the methods, features, and processes of the drone operational tool discussed herein, is shown and designated by the computing system 800. The computing system may be an embodiment of a computing system included on the vehicle 100, drone device 200, or information server 210 described herein”, Paragraph 73) for controlling an unmanned aerial vehicle (UAV) (drone device 200), (per Claim 1) / A non-transitory computer-readable medium storing computer-executable instructions (per Claim 16) (see Paragraph 74 cited to below) / A method (per Claim 20) (“a method for facilitating the communication between a vehicle and a drone device is provided”, Paragraph 9)
the vehicle device comprising storage and processing circuitry configured to (per Claim 1) / which when executed by one or more processors result in performing operations comprising (per Claim 16) / “computing system 800 may include a processing unit 810 comprised of a processor 811 in communication with a main memory 812, wherein the main memory 812 stores a set of instructions 827 that may be executed by the processor 811 to cause the computing system 800 to perform any one or more of the methods, processes or computer-based functions disclosed herein. For example, the drone operational tool described throughout this disclosure may be a program that is comprised of the set of instructions 827 that are executed to perform any one or more of the methods, processes or computer-based functions described herein”, Paragraph 74):
determine an input (see citations below pertaining to deployment inputs) indicating a request to deploy the UAV from a vehicle (vehicle 100) (per Claim 1) / determining, at a vehicle device (computing system 800, “a drone operational tool running, at least in part, on a vehicle”, Paragraph 6), an input (see citations below pertaining to deployment inputs) indicating a request to deploy an unmanned aerial vehicle (UAV) (drone device 200) from a vehicle (vehicle 100) (per Claim 16) / receiving, by processing circuitry (see relevant citations above) of a vehicle device (computing system 800, “a drone operational tool running, at least in part, on a vehicle”, Paragraph 6), an input (see citations below pertaining to deployment inputs) indicating a request to deploy the UAV from a vehicle (vehicle 100) (per Claim 20) (“drone device 200 may be deployed from the vehicle 100 to observe a destination location and transmit information observed about the destination location back to the vehicle 100. During the operation of the vehicle 100 under the autonomous driving mode, a destination location may be input to the vehicle 100. Based on this information identifying the destination location, the drone device 200 may be deployed and sent to the destination location. Once arriving at the destination location, the drone device 200 may gather information around the destination location via any one or more of the onboard  “a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure”, Paragraph 60, “computing system 800 may include one or more input command devices 824 for allowing a passenger of the vehicle to control the drone device described herein”, Paragraph 76);
determine/determining that one or more deployment conditions are satisfied (per Claims 1 and 16) / determining, by the processing circuitry, that one or more deployment conditions are satisfied (per Claim 20) (“At 503, the drone operational tool may then determine whether deployment conditions for deploying the drone device 200 have been met”, Paragraph 50);
cause/causing to send a signal to the UAV indicating the request to deploy the UAV (per Claims 1 and 16) / causing, by the processing circuitry, to send a signal to the UAV indicating the request to deploy the UAV (per Claim 20) (“When the drone operational tool determines that one or more deployment conditions have been satisfied at 503, the process may proceed to step 504 where the drone operational tool may cause a deployment command to be transmitted through an interface to the drone device 200 such that the drone device 200 may initiate a deployment process”, Paragraph 58, “the instruction comprises a command for the drone to detach from the vehicle”, Claims 2/12);
determine/determining a control command associated with operating the UAV after deployment (per Claims 1 and 16) / determining, by the processing circuitry, a control command associated with operating the UAV after deployment (per Claim 20) (i.e. desired reattachment location for the drone device 200 to reattach to vehicle 100 upon an appropriate conclusion of the deployment mission, and/or to transmit vehicle information to the drone device 200 through a communications interface that is included as part of the vehicle system…At 602, the drone operational tool running, at least in part, on the drone device 200 may receive the vehicle information and cause the drone device 200 to seek and obtain scouting information based on the received vehicle information. The scouting information obtained by the drone device 200 may correspond to information obtained from onboard drone device sensors, visual systems, and/or communications interfaces as described herein. Further, the scouting information obtained by the drone device 200 may be in response to received vehicle information in accordance to any one or more of the features described throughout this disclosure”, Paragraphs 63-64, “the vehicle's GPS information that identifies a location of the vehicle 100 may be communicated to the drone device 200 while the drone device 200 is deployed from the vehicle 100 so that the drone device 200 may better locate the vehicle 100 for reattachment”, Paragraph 44);
determine/determining a vehicle instruction associated with operating the vehicle (per Claims 1 and 16) / determining, by the processing circuitry, a vehicle instruction associated with operating the vehicle (per Claim 20) (i.e. an instruction to update its vehicle systems information based on received scouting information from the drone device 200, and/or an instruction to control the vehicle 100 autonomously (with or without the support of drone device 200), and/or vehicle 100 may receive information obtained from one or more of the sensors and/or systems…analyze the received information, and determine an operational strategy for operating the vehicle 100 in the autonomous driving mode based on the analysis”, Paragraph 26, “a drone operational tool is provided for at least determining a range/distance at which objects…of the vehicle should be able to be detected by either onboard sensors or the drone device 200 to travel at a desired speed under the autonomous driving mode…the use of the drone device 200 may extend the range limitations of the vehicle 100 to go beyond the range limitations of the onboard sensors, which in turn may allow the vehicle 100 to travel at higher speeds under the autonomous driving mode”, Paragraphs 32-33, “At 604, the vehicle 100 may receive the scouting information from the drone device 200 and reference such scouting information to update vehicle systems information”, Paragraph 66, “although the disclosure provided herein is described in terms of a vehicle operating in an autonomous driving mode, the features described herein may also be applicable to the vehicle operating in a non-autonomous mode (i.e., when a driver is operating the vehicle)”, Paragraph 86, “autonomously steer the vehicle based on inputs from the plurality of sensors; autonomously accelerate the vehicle based on inputs from the plurality of sensors; enforce a speed cap on the vehicle; vary the enforced speed cap based on the estimated leading sensing range of the one or more leading sensors…wherein the processor(s) are configured to: receive information from the drone; vary the enforced speed cap based on the received information”, Claims 5-6/15-16);
determine/determining that the vehicle instruction is satisfied (per Claims 1 and 16) / determining, by the processing circuitry, that the vehicle instruction is satisfied (per Claim 20) (i.e. the vehicle updates it’s mapping information with received scouting information from the drone device 200 which can be verified on a navigational display visible by vehicle occupants, and/or the vehicle 100 only traveling at or below one or more maximum allowed speed/-s until the vehicle stops or it’s autonomous mission is over; “The information transmitted back to the vehicle 100 may, for example, be digital images, live-streaming video, digital video clips, or sensed object information from one or more of the onboard sensors of the drone device 200. The information may then be presented to a passenger within the vehicle cabin by, for example, displaying on a display unit within the vehicle cabin (e.g., center consoles, heads up display, infotainment display, navigation display, etc.)”, Paragraph 37, “Based on the received scouting information, one or more vehicle systems may be updated in accordance to any one or more of the features described herein. For example, scouting information that includes new mapping information may be received by the vehicle 100 and then superimposed onto a navigational display that may have previously lacked the new mapping information”, Paragraph 66); and
cause/causing to send the control command based at least in part on the determination that the vehicle instruction is satisfied (per Claims 1 and 16) / causing, by the processing circuitry, to send the control command based at least in part on the determination that the vehicle instruction is satisfied (per Claim 20) (i.e. for example, this would be the case when the control command at least includes the desired reattachment location for the drone device 200 to return to upon completion of its may allow the vehicle 100 to update the drone device 200 with information that may facilitate a safer and more efficient deployment and reattachment process for the drone device 200”, Paragraph 36).
Regarding Claims 2 and 17, Lockwood discloses the vehicle device of Claim 1 and the non-transitory computer-readable medium of Claim 16, respectively, and Lockwood further discloses:
wherein the vehicle instruction includes a vehicle speed (per Claims 2 and 17) (i.e. as described above pertaining to the independent claims, this at least includes an instruction limiting the top speed of the vehicle 100 based on its sensor detection range while operating autonomously, which may increase when supplemented by the sensors of drone device 200), and
wherein to determine that the vehicle instruction is satisfied comprises the processing circuitry being further configured to determine that the vehicle is operating at or below the vehicle speed (per Claim 2) / wherein determining that the vehicle instruction is satisfied comprises determining that the vehicle is operating at or below the vehicle speed (per Claim 17) (i.e. as described above pertaining to the independent claims, this at least includes the vehicle 100 only traveling at or below one or more maximum allowed speed/-s until the vehicle stops or it’s autonomous mission is over).
Regarding Claim 5, Lockwood discloses the vehicle device of Claim 1, and Lockwood further discloses: wherein the signal comprises a request to disconnect the UAV from the vehicle (i.e. drone device 200 “detaching” from the vehicle 100 when deploying is equivalent to “disconnecting” since there is no embodiment describing any “detaching” that ) .
Regarding Claim 11, Lockwood discloses the vehicle device of Claim 1, and Lockwood further discloses: wherein the control command comprises at least one of a landing instruction, a navigation instruction, or a camera control (i.e. as described above pertaining to the independent claims, this at least includes desired reattachment location for the drone device 200 to reattach to vehicle 100 upon an appropriate conclusion of the deployment mission (aka landing instruction), and/or vehicle information used to determine desired scouting information/location/-s for the drone device 200 to operate while on a deployment mission following deployment (aka navigation instruction), and/or vehicle information used to determine what task/-s the drone device 200 should do while deployed (aka camera control if the drove device 200 is to collect imagery during its mission - also see citation below pertaining to dependent Claim 14)).
Regarding Claim 14, Lockwood discloses the vehicle device of Claim 1, and Lockwood further discloses: wherein the processing circuitry is further configured to cause presentation of at least one of a network status of the vehicle, an open or close status of a garage associated with the vehicle, an altitude of a UAV flight, a heading of the UAV, battery power, voltage, or current associated with the UAV, an indication of one or more visible GPS satellites, or a video live stream associated with the UAV (“the drone device 200 may gather information around the destination location via any one or more of the onboard sensors, visual systems, or communications interfaces. The gathered information may then be transmitted back to the vehicle 100. The transmitted information may, for example, be digital images, live-streaming video, digital video clips, or sensed object information from one or more of the onboard sensors to the drone device 200. The information may then be presented to a passenger within the vehicle cabin by, for example, displaying on a display unit within the vehicle cabin (e.g., center ).
Regarding Claim 15, Lockwood discloses the vehicle device of Claim 1, and Lockwood further discloses:
wherein the UAV is a first UAV (i.e. first drone device 200 on or assigned to first vehicle 100),
wherein the control command is a first control command (i.e. as described above pertaining to the independent claims, this at least includes desired reattachment location for the (first) drone device 200 to reattach to (first) vehicle 100 upon an appropriate conclusion of the (first drone device 200’s) deployment mission), and
wherein the processing circuitry is further configured to cause to send a second control command to a second UAV (i.e. this describes the possibility of the drone operational tool coordinating deployment requests/missions/tasks with one or more “another” drone device (aka second drone device 200 on or assigned to a second vehicle 100); “the drone operational tool may locate another drone device that is already in a deployed state. By doing so, the vehicle 100 may not be required to carry its own drone device, and instead allow the vehicle 100 to communicate with a drone device already in a deployed state. Such a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure. In order to gain access to an already ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8, 12, and 18-19 are rejected under 35 U.S.C. 103 as being obvious over Lockwood (as possibly further evidenced by Official Notice and/or one or more obviousness rationales).
Regarding Claims 3 and 18, Lockwood discloses the vehicle device of Claim 2 and the non-transitory computer-readable medium of Claim 17, respectively, and Lockwood further renders obvious:
wherein the processing circuitry is further configured to (per Claim 3) / the operations further comprising (per Claim 18):
determine/determining that the request to deploy the UAV is associated with a driver of the vehicle (i.e. there is association with a driver of the vehicle based on the request occurring either while in autonomous mode vs. non-autonomous mode; “a vehicle operating in an autonomous driving mode that requires little, to no, input from a driver of the vehicle in order to operate the vehicle”, Paragraph 20, “although the disclosure provided herein is described in terms of a vehicle operating in an autonomous driving mode, the features described herein may also be applicable to the vehicle operating in a non-autonomous mode (i.e., when a driver is operating the vehicle)”, Paragraph 86); and
determine/determining the vehicle speed based at least in part on the determination that the request to deploy the UAV is associated with the driver (i.e. this limitation is obvious because if the request is made during an autonomous mode, all of the vehicle’s sensors required for autonomous driving are limited by their maximum operational detection ranges, unless the drone device 200 is utilized to extend that/those range/-s, thus increasing the vehicle 100’s maximum allowable speed (as described above pertaining to the ).
Regarding Claims 4 and 19, Lockwood discloses the vehicle device of Claim 1 and the non-transitory computer-readable medium of Claim 16, respectively, and Lockwood further renders obvious:
wherein the control command is associated with manual control of the UAV (i.e. there is association with a driver of the vehicle based on the request occurring either while the vehicle 100 is in autonomous mode vs. non-autonomous mode, and if in autonomous mode, it is obvious that the driver is able to safely manually control the drone device 200 (since the driver would not be manually controlling the vehicle 100), but if in non-autonomous mode, it is obvious that the driver is not able to safely manually control the drone device 200 unless they first stop the vehicle (since the driver’s attention would then be able to focus on the manual control of the drone device 200 rather than manual control of the vehicle 100); “a vehicle operating in an autonomous driving mode that requires little, to no, input from a driver of the vehicle in order to operate the vehicle”, Paragraph 20, “a set of dedicated drone controls may be provided within the cabin of the vehicle 100 that may be used exclusively for inputting operational commands for controlling the drone device 200 during both deployed and attached states”, Paragraph 46, “although the disclosure provided herein is described in terms of a vehicle operating in an autonomous driving mode, the features described herein may also be applicable to the vehicle operating in a non-autonomous mode (i.e., when a driver is operating the vehicle)”, Paragraph 86), and
i.e. as described above pertaining to the independent claims, this at least includes the vehicle 100 only traveling at or below one or more maximum allowed speed/-s until the vehicle stops or it’s autonomous mission is over – note that the vehicle 100 being stopped means that the vehicle 100 cannot possibly be over one or more maximum allowed speed/-s, regardless of whether it is in an autonomous mode or a non-autonomous mode).
Regarding Claim 8, Lockwood discloses the vehicle device of Claim 1, and Lockwood further renders obvious: wherein to determine that the one or more deployment conditions are satisfied comprises the processing circuitry being further configured to:
determine that a speed of the vehicle is below a threshold (i.e. as described above pertaining to the independent claims, this at least includes the vehicle 100 only traveling at or below one or more maximum allowed speed/-s until the vehicle stops or it’s autonomous mission is over; furthermore, if the request to operate the drone device 200 occurs while the drone device 200 is still docked on the vehicle, Office takes Official Notice that it is old and well known in the art not to allow a drone to take off while it’s docking station is moving too quickly as it could be dangerous to the drone due to the higher wind speed then when compared to the docking station moving at a slow speed or being stationary);
determine a location of the UAV (“drone device 200 is capable of maintaining communication with the vehicle 100 while in both the deployed state and attached state, as illustrated in the block diagram of FIG. 4”, Paragraph 36, “The deployment condition may also identify one or more specified vehicle locations where the drone device 200 should be deployed. The specified vehicle locations that should initiate a deployment of the drone device 200 may be pre-stored, or ); and
determine that the location satisfies a UAV flying restriction (i.e. in the case of a request to operate a drone device 200 that is shared by other vehicles, flight restriction information may be interpreted as a deployment condition requiring the request to operate the drone device 200 be allowed vs. denied, which as described above with regards to the citation of Paragraph 53, may be specific to a particular location; “In order to gain access to an already deployed drone device, the drone operational tool may locate the already deployed drone device, transmit a request to operate the already deployed drone device, receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device”, Paragraph 60).
Regarding Claim 12, Lockwood discloses the vehicle device of Claim 1, and Lockwood further renders obvious:
wherein the control command comprises an instruction for the UAV to follow the vehicle (i.e. this would be obvious in the case of the deployment condition being for the drone device 200 to provide sensory data meant to improve/replace the vehicle 100’s rear sensors while autonomously operating; “vehicle 100 also includes a rear long range sensor 130 configured to sense objects and/or conditions in a rear long range area 131…The vehicle 100 also includes a rear short range sensor 140 configured to sense objects and/or conditions in a rear short range area 141…rear vision system 180 may be configured to then analyze the The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate). When the inadequacy of one or more such sensors is identified, the drone operational tool may initiate the deployment of the drone device 200 at step 504 so that the drone device 200 may obtain the missing sensor information (i.e., the sensor information that is not available due to the sensor providing inadequate sensor data) while in the deployed state, and transmit the missing sensor information back to the vehicle 100. By deploying the drone device 200 to obtain the missing sensor information, the vehicle 100 may continue to operate under the autonomous driving mode”, Paragraph 51, “the instruction comprises a command for the drone to fly toward a specified location”, Claims 3/13),
wherein the processing circuitry is further configured to operate the vehicle at or below a speed threshold (i.e. as described above pertaining to the independent claims, this at least includes an instruction limiting the top speed of the vehicle 100 based on its sensor detection range while operating autonomously, which may increase when supplemented by the sensors of drone device 200).
Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Lockwood as evidenced by DiCosola (US 2020/0349852, based on provisional application 62/842757, filed 3 May 19)).  Additionally/alternatively, Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Lockwood in view of DiCosola.
Regarding Claim 6, Lockwood discloses the vehicle device of Claim 1, and Lockwood further renders obvious: wherein to determine that the one or more deployment conditions are satisfied comprises the processing circuitry being further configured to:
determine weather information received from a first server (“vehicle 100 may communicate with the information server 210 in order to obtain environmental conditions information (e.g., weather information, temperature information, traffic information, road condition information, etc.) that may be utilized by the vehicle 100 for operating or improving a vehicle capability. The vehicle 100 may communicate with the information server 210 via a network 201”, Paragraph 25);
determine flight restriction information (i.e. in the case of a request to operate a drone device 200 that is shared by other vehicles, flight restriction information may be interpreted as a deployment condition requiring the request to operate the drone device 200 be allowed vs. denied; “In order to gain access to an already deployed drone device, the drone operational tool may locate the already deployed drone device, transmit a request to operate the already deployed drone device, receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device”, Paragraph 60) received from a second server (i.e. this is merely a matter of obvious design choice as it does not appear from the specification that gaining this information from the same server as weather information (or any other information) leads to any unexpected result or particular advantage; “In a networked deployment, the computing system 800 may operate in the capacity of a server or as a client user computer within the vehicle system in a server-client user network environment, or as a ); and
determine that the weather information and the flight restriction information satisfy a requirement of the one or more deployment conditions (i.e. this is obvious in view of Lockwood, as Office takes Official Notice that poor weather is old and well known in the art to be prohibitive of airborne drones, and further, being “denied” use of a drone is also old and well known in the art to be prohibitive of being able to control said drone; also note that a more narrow interpretation of these claim limitations is further evidenced and/or taught by DiCosola: “The Drone Airport System operation are supported by the Drone Operating System (“DOS”) and provides the following capabilities:…4) Drone AI Cloud (Artificial Intelligence Cloud) figures out if the weather permits delivery to and from the location requested at the time requested; 5) Drone AI Cloud will figure out which drone is available, using the fastest, most convenient, safest and properly equipped drone for the weather conditions, payload requirements, and any other specific demand option(s)”, Paragraph 11 of DiCosola, “DFP will select a qualified drone based on…weather conditions, temporary flight restrictions (TFR), no fly zones, National Air Space (NAS), Advanced Air Mobility (AAM), FAA CFR's, Mandates and Guidelines, Traffic Along the Route, Weather Avoidance, Traffic Avoidance, ATC Clearance, Carrying Capacity, Shipping Container Temperature Requirements, State, Municipal, Local Ordinances, rules, regulations, and laws, Noise Restriction Areas, and Weather, Traffic, ATC, TFR, etc., Causes a Denial for UAS Flight. Should the UAS Delivery not meet the permissions which provide an authentication for flight, the Controller will provide for the following options by redirecting to the Vehicle Fleet Management (VFM) Operating System Module”, Paragraphs 521-522 of DiCosola).
Regarding Claim 7, Lockwood discloses the vehicle device of Claim 1, and Lockwood further renders obvious: wherein to determine that the one or more deployment conditions are satisfied comprises the processing circuitry being further configured to:
determine that the UAV is in a garage associated with the vehicle;
determine that the garage is open;
determine that stored power of the UAV satisfies a power threshold for deployment, wherein the stored power is saved in the storage (“The deployment condition may identify that the drone device 200 should be deployed when a battery charge level meets, or falls below, a predetermined threshold level”, Paragraph 56; it should be further noted that Office takes Official Notice that it is old and well known in the art that a drone should not be deployed if its own battery level is too low to successfully complete its required mission requirements; also note that a more narrow interpretation of these claim limitations is further evidenced and/or taught by by DiCosola: “The Drone AI then selects either the drone's next destination for charging, based upon its remaining battery use, sends it to its next order, or parks it at the nearest Drone AirPort Parking Station where it can recharge and wait for further instructions”, Paragraph 513 of DiCosola); or
determine that a signal strength between the vehicle device and the UAV meets a signal strength threshold.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Lockwood in view of Cracknell et al. (WO 2020/087104, based on claimed foreign priority to AU 2018/904170, filed 2 Nov 18), herein “Cracknell”.
Regarding Claim 9, Lockwood discloses the vehicle device of Claim 1, and Lockwood remains silent but Cracknell renders obvious: wherein to determine that the one or more deployment conditions are satisfied comprises the processing circuitry being further configured to:
determine a second signal associated with a condition of the UAV (i.e. the UAV being “docked”, in particular, in a “closed” condition, and/or the UAV being in secure operable communication with a user terminal (UIT); “The UAV case may be further constructed and arranged to automatically transition from the closed configuration to the opened configuration at least in part by automatically opening the set of doors relative the main member to allow the UAV to exit the UAV case as it launches vertically from the UAV case. If desired, the UAV case may further be constructed and arranged to provide secure communications (e.g. secure communication channels) between the UAV case and both i) the UAV, and ii) at least one user interface terminal (UIT)”, Page 2 Lines 14-20, “UAV Case 100 is constructed and arranged to provide such secure communications with the UIT 1100, e.g. by way of appropriate transceiver circuitry within the UAV Case 100 that supports encrypted communications between the UAV Case 100 and the UIT 1100. For example, the user may press on a graphical button or the like in the user interface of the UIT 1100 to cause the UIT 1100 to send a launch command to the UAV Case 100 over the Secure Communication Channel 1102”, Page 12 Lines 21-27);
determine a third signal associated with a condition of an environment exterior to the vehicle, wherein the condition of the environment exterior to the vehicle indicates that the environment is clear of people and safe for deployment of the UAV (i.e. the user (if in position the UAV case for safe launching of the UAV, leave the immediate area where the UAV is positioned, and then trigger the automatic opening of the UAV case and vertical launching of the UAV from a safe distance”, Page 5 Lines 7-10, “UAV 200 further includes collision avoidance circuitry that enables UAV 200 to ascend vertically after being launched from within the UAV Case 100 such that UAV 200 detects and avoids obstacles in its vertical flight path, such as the Tree 1101 and/or other obstacles that may be above the UAV Case 100 when the UAV 200 is vertically launched”, Page 13 Lines 2-6); and
determine that the condition of the UAV and the condition of the environment satisfy the one or more deployment conditions (i.e. the UAV being “docked” and/or in secure operable communication with the UIT, and the UIT being a safe distance away from the UAV and/or the UAV’s collision avoidance circuitry being operable so as to avoid any collisions upon deployment, as cited to above).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle device of Lockwood so that the set of deployment conditions (if directed to launching a first drone associated with a first vehicle, as is a possible scenario in Lockwood) must include both the first drone being in a “docked” position prior to deployment and that the user interface used to initiate the first drone deployment first being a safe distance away from the first drone (such as being inside vs. outside the vehicle of Lockwood), as is obvious in view of Cracknell, in order to minimize the likelihood of the first drone being a danger to the user that’s using the user interface to launch the first drone.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Lekutai (US 2020/0186964, filed 7 Dec 18).
Regarding Claim 10, Lockwood discloses the vehicle device of Claim 1, and Lockwood further discloses:
wherein the input is a first input received at a first time (i.e. an input pertaining to a request to deploy drone device 200 and/or utilize an already deployed drone device 200 (at a time T1); “a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure”, Paragraph 60, “computing system 800 may include one or more input command devices 824 for allowing a passenger of the vehicle to control the drone device described herein”, Paragraph 76),
wherein the one or more deployment conditions are satisfied at the first time (“When the drone operational tool determines that one or more deployment conditions have been satisfied at 503, the process may proceed to step 504 where the drone operational tool may cause a deployment command to be transmitted through an interface to the drone device 200 such that the drone device 200 may initiate a deployment process”, Paragraph 58); and
wherein the processing circuitry is further configured to:
cause presentation of an indication that the UAV may not be deployed (“receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device”, Paragraph 60).
Lockwood remains silent regarding, however, Lekutai teaches: wherein the processing circuitry is further configured to:
determine a second input at a second time before the first time; and determine that the one or more deployment conditions are not satisfied at the second time  (i.e. an input that indicates one or more non-satisfied deployment conditions, received at ).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle device of Lockwood so that deployment conditions must be satisfied in redundant back-to-back checks (i.e. two-in-a-row checks rather than just a single check) and/or for a predetermined duration (i.e. the conditions must be met and maintained for a certain period of time rather than an instant in time), as taught by Lekutai, in order to reduce the likelihood of drones being “accidentally” deployed and/or control of deployed drones are not transferred “accidentally” in potentially undesirable situations (for example, when deployment conditions tend to rapidly alternate between satisfied and not satisfied).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Thomas et al. (US 2020/0334453, filed 16 Apr 19), herein “Thomas”.
Regarding Claim 13, Lockwood discloses the vehicle device of Claim 1, and Lockwood remains silent regarding, but Thomas teaches: wherein the processing circuitry is further configured to:
determine a sensor input received from a sensor; determine that the sensor input indicates that a person is in the vehicle (“using a secondary occupant detection sensor to assess whether an occupant is present within the seat; further classifying the occupant based on other sensor information, including (for example) onboard sensor data from the pressure sensor 46”, Paragraph 87); and
cause presentation of an indication to wear a seatbelt (“notifying a vehicle user of the presence of the occupant and/or of an improper system state (e.g., seatbelt not buckled…”, Paragraph 87).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle device of Lockwood to include being in operable communication with an occupant presence sensor and then causing presentation of an indication to wear a seatbelt (presumably based on the .
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663